Citation Nr: 1502110	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-14 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUE

Whether the appellant may be recognized as the Veteran's surviving spouse for the purpose of eligibility for VA death benefits, to include Disability and Indemnity Compensation (DIC).  


WITNESSES AT HEARING ON APPEAL

Appellant and M.S.


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty in the Air Force from August 1956 to July 1976.  He died in January 2005.  The appellant is seeking entitlement to death benefits as the Veteran's surviving spouse.  

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2011 decision in which the RO determined that the appellant was not entitled to DIC, death pension, or accrued benefits because she could not be recognized as the surviving spouse of the Veteran.  In January 2012, the appellant filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in May 2012, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.  

Given the fundamental question underlying the appellant's claim for death benefits, the Board has characterized the matter on appeal as set forth on the title page.

In October 2012, the appellant and her sister, M.S., testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is associated with the paper claims file.  

In this regard, the Board notes that, in addition to the paper claims file, there are paperless, electronic files located on the Veterans Benefit Management System (VBMS) and Virtual VA that have been reviewed in connection with the appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.
 
2.  The appellant and the Veteran were married in September 1983; they divorced in February 1995.

3.  The appellant married R.H. in October 1995.  

4.  The Veteran died in January 2005.  

5.  The appellant and R.H. were divorced in March 2006.  


CONCLUSION OF LAW

As the appellant may not be recognized as the Veteran's surviving spouse for the purpose of eligibility for VA death benefits, to include DIC, the claim on appeal is without legal merit.  38 U.S.C.A. §§ 1310, 1311 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.55, 3.102, 3.159 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

In this appeal, the appellant has been advised of the bases of the denial of her claim, and afforded the opportunity to present information and evidence pertinent to the claim.  The Board finds that these actions satisfy any duties to notify and assist the appellant.  Nevertheless, as will be explained below, the claim on appeal lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

II.  Analysis

In January 2011, the appellant filed a claim seeking entitlement to DIC, death pension, and accrued benefits as the surviving spouse of the Veteran.  As discussed below, the appellant identifies herself as the Veteran's ex-wife and, while she acknowledges that she was  divorced from the Veteran prior to his death and subsequently married R.H., she asserts entitlement to VA benefits on the bases that (1) she was married to the Veteran for more than 10 years, during which time he physically and psychologically abused her and her sons; and that (2) after the divorce, she and her sons took him in and cared for him because he was very ill.  

Benefits under Chapters 13 of 38 United States Code, including  DIC and other death benefits, may be paid to the surviving spouse of a veteran who died on or after January 1, 1957, who was married to the veteran for one year or more, or for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304; 38 C.F.R. § 3.54 (2014).  The same criteria apply to "spouses" attempting to show entitlement to any accrued or pension benefits.  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.1000(d)(1) (2014).  

VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  

The term "surviving spouse" means a person of the opposite sex (1) whose marriage to the Veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran' death (i.e., continuous cohabitation) except where there was a separation that was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; (4) and who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran (and after September 19, 1962) lived with another person and held himself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

The basic facts in this case are not in dispute.  The evidentiary record contains a marriage certificate which shows the appellant and Veteran were married on September 16, 1983.  The Veteran and appellant had one natural child, D.O.A.K., during their marriage.  While official adoption papers are not of record, there is lay and other documentary evidence indicating that the Veteran adopted the appellant's four other children during their marriage.  See October 2012 hearing transcript.  See also birth certificates for D.A.B.K., K.A.K., D.L.A.K., and S.A.K.  The evidentiary record contains a divorce decree which shows the appellant and Veteran were divorced on February [redacted], 1995.  The evidence does not show, nor does the appellant allege, that her divorce from the Veteran was not legally valid. 

The evidence also shows that the appellant subsequently married R.H. in October 1995, to whom she remained legally married until their divorce in March 2006.  See October 1995 Marriage Certificate; March 2006 Divorce Decree.  According to the official certificate of death, the Veteran died in January 2005, with no surviving spouse.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the appellant is not the Veteran's surviving spouse, as defined in 38 C.F.R. § 3.50, for the purpose of eligibility for VA death benefits, to include DIC.  

In reaching this conclusion, the Board notes that the Veteran and appellant were legally married for approximately 111/2 years, that the appellant and Veteran were the parents of five children, and that the appellant lived with the Veteran continuously from the date of marriage until their divorce.  However, the appellant and Veteran had been divorced for nearly 10 years at the time Veteran's death in January 2005.  The Board has considered the appellant's assertion that she and her sons "took the Veteran in and cared for him while he was ill", even after their divorce, there is no evidence to further explain the particulars of such an arrangement, or to support a finding that, notwithstanding their divorce, the appellant and the Veteran cohabitated continuously up to the date of his death.  On the contrary, the facts that the appellant married R.H. eight months after her divorce from the Veteran and remained married to him until after the Veteran's death, as well the fact that the official certificate of death list no surviving spouse, tend to belie the appellant's current assertions.  

The Board further finds that the fact that the appellant was divorced from R.H. at the time she filed her claim for DIC and other benefits has no bearing on the resolution of this matter.  In this context, the Board notes that, remarriage of a surviving spouse, regardless of when it occurred, shall not bar the furnishing of benefits to such surviving spouse if the marriage was void or has been annulled.  38 U.S.C.A. § 103(d)(1); 38 C.F.R. § 3.55(a)(1).  (Emphasis added.).  Furthermore, if an individual, who but for the remarriage would be considered the surviving spouse, remarries on or after January 1, 1971, and the marriage was terminated by death prior to November 1, 1990, dissolved by a court with authority prior to November 1, 1990, or terminated by legal proceedings commenced prior to November 1, 1990, benefits will not be barred, provided that the divorce was not secured through fraud or collusion.  38 C.F.R. § 3.55(a)(2) (Emphasis added.). 

Here, as explained above, the appellant was divorced from the Veteran at the time of his death, and has not otherwise established that she had a valid marriage with him at that time, and would be recognized as the surviving spouse, but for the remarriage.  Hence, fundamentally, the remarriage provisions have no applicability to her.  Even if they did, however, the evidence of record does not indicate that the appellant's subsequent marriage to R.H. was void or had been annulled, but rather,  that her marriage to R.H. ended in divorce.  Additionally, while the appellant remarried in October 1995, a date after January 1, 1971, there was no final dissolution of the marriage until a date after November 1, 1990, upon the divorce of the appellant and R.H. in March 2006.  

The Board acknowledges  appellant's sincere belief that she should be entitled to VA benefits because she was married to the Veteran for more than 11 years and parented five children with him.  The Board also sympathizes with the appellant's report that the Veteran physically and psychologically abused her and her sons while they were married.  However, the pertinent legal authority governing recognition as a surviving spouse for VA benefits purposes is clear and specific, and the Board is bound by such authority.  Indeed, the Board is without authority to grant a claim for benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; McCay v. Brown, 9 Vet. App. 183, 189 (1996); Darrow v. Derwinski, 2 Vet. App. 303 (1992). 

As, on these facts, the appellant may not be recognized as the Veteran's surviving spouse of the Veteran, the claim on appeal must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

As the appellant may not be recognized as the Veteran's surviving spouse for the purpose of eligibility for VA death benefits, to include DIC, the appeal is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


